Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Information
This application contains the following embodiments:
Embodiment 1 - Reproductions 1.1-1.11
Embodiment 2 - Reproductions 2.1-2.11

Embodiments 1 and 2 have the same overall appearance with the only discernible difference being the slightly wider channel joining the serpentine sections on Embodiment 2. In the context of the overall design, this modification is considered de minimis.
 
    PNG
    media_image1.png
    493
    692
    media_image1.png
    Greyscale

In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).
 
The above-identified embodiments are considered by the examiner to present overall appearances that are basically the same.  Furthermore, the differences between the appearances of the embodiments are considered minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited.  Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application. 

Reasons for Allowance
 Although the claimed design strongly resembles Japanese design of JP 1579408, the addition of the serpentine section creates a patently distinct design.
JP 1579408

    PNG
    media_image2.png
    493
    699
    media_image2.png
    Greyscale

Claimed design





Examiner’s amendment
 An examiner’s comment and/or amendment to the record appears below.  Should the changes and/or additions to the specification or written claim be unacceptable, applicant may file an amendment as provided by 37 CFR § 1.312.  

The functional description of the reproduction included with the application is not needed and has been removed [see Hague Article 5, section (1), item (iv)].  The indication of the product which constitutes the industrial design has been amended to read:

--The dashed broken lines depict portions of the gene amplification chip that form no part of the claimed design; the dot-dashed broken lines represent boundaries of the claimed gene amplification chip and form no part of the claimed design.

The article of this design is transparent. Design 1: reproduction 1.2 is an enlarged cross-sectional view sectioned vertically at a left part outside the left reaction channel of reproduction 1.1, reproduction 1.3 is an enlarged cross-sectional view sectioned vertically at the center of the right reaction channel of reproduction 1.1, reproduction 1.4 is a cross-sectional view sectioned horizontally along the detection channel of reproduction 1.1, and reproduction 1.5 is a cross-sectional view sectioned horizontally at a top part of the claimed portion of reproduction 1.1; design 2: reproduction 2.2 is an enlarged cross-sectional view sectioned vertically at the center of the detection channel of reproduction 2.1, reproduction 2.3 is an enlarged cross-sectional view sectioned vertically at a left part outside the left reaction channel of reproduction 2.1, reproduction 2.4 is a cross-sectional view sectioned horizontally along the detection channel of reproduction 2.1, and reproduction 2.5 is a cross-sectional view sectioned horizontally at a top part of the claimed portion of reproduction 2.1. --

Conclusion
The claim is allowed.

Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at calvin.vansant@uspto.gov to arrange a time and date for the telephone interview.  Please 

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
·     Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources


·     Facsimile to the USPTO's Official Fax Number (571-273-8300)


/C. E. V./
Examiner, Art Unit 2915

/George D. Kirschbaum/Primary Examiner, Art Unit 2922